Dismissed and Opinion filed April 3, 2003








Dismissed and Opinion filed April 3, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00879-CV
____________
 
LARNCE CARTER, Appellant
 
V.
 
FEDERAL NATIONAL MORTGAGE ASSOCIATION, Appellee
 

 
On
Appeal from the County Civil Court at Law No. 1
Harris
County, Texas
Trial
Court Cause No. 772,733
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed August 1, 2002.
On March 18, 2003, appellant filed an unopposed motion to
dismiss the appeal because the case has been settled.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Opinion
filed March 27, 2003.
Panel consists of Justices Yates,
Hudson, and Frost.